Forrest, J.,
In this action of divorce, defendant filed an answer containing new matter in which she averred: “Plaintiff and defendant were formerly husband and wife, but were divorced by decree of the Civil District Court for the Parish of Orleans, State of Louisiana, rendered May 23, 1955 and signed May 27,1955, as appears in the records of that court. . . .”
*315A photostatic copy of said decree was attached to the answer. Plaintiff failed to reply to the new matter. Pursuant to Pa. R. C. P. 1034, defendant moved for judgment on the pleadings. The bona fides of the domicile of defendant in Louisiana or the validity of the Louisiana decree has not been questioned. Judgment for defendant on the pleadings is permissible in divorce actions: Pa. R. C. P. 1135. Counsel for plaintiff and counsel for defendant agree that this is a proper case for the entry of such judgment.
And now, May 3, 1956, the complaint is dismissed. Costs to be paid by plaintiff.